 512DECISIONSOF NATIONALLABOR RELATIONS BOARDCarle Clinic Association and Illinois Nurses'Associa-tion,Petitioner.Case 38-RC-824,August 4, 1971DECISION ON REVIEWBY CHAIRMAN MILLER'ANDMEMBERSJENKINSAND KENNEDYOn ,Tune 26,,1970', the Regional Director for Region13 issued a Decision and Direction of Election, a copyof which is attached in,pertinent part hereto, in whichhe asserted jurisdiction over Carle Clinic Associationand found appropriate a unit of its registerednurses.The Regional Director declined. to assert jurisdictionover the contiguously located 'Carle FoundationHospital, whose registered nurses were also sought byPetitioner, on the ground that the' Hospital is exemptfrom the Board's jurisdiction under the provisions ofSection 2(2) of the National Labor Relations Act, asamended. Thereafter, in accordance with Section102.67of the National Labor Relations Board Rulesand Regulations, Series 8, as amended,, the Petitionerfiled,a timely request for review contending that theCarle Clinic. Association and the Hospitalarea^singleemployer-within the meaning ofof, the Act and that aunit including the registered nurses of both the Clinicand the, Hospital is appropriate. The ' Board, bytelegraphic `order dated' August -17, 1970, grantedreview and stayed the election. The Employer andPetitioner each filed a briefon review.i In contending that theClinicand 'the-Hospital area single employerwithin the meaningof the Act, Petitioner primarily relies on the,Board'sdecision inParkvueMedical Centerand General Hospital,183 NLRB No.65.Weconclude,however, thatParkvueisinapposite.InParkvuethe Board found that an outpatient clinic pharmacy, and aseparately incorporated "not forprofit"hospitalwere,together,acommonlycontrolledsingle employer within the meaningof theAct. Sincethe clinicand pharmacyventures-of`this singleemployerwere operated ona profit-making basis, the Board-concludedthat theHospital was notexempt from the Board's jurisdiction under the provisions of Section 2(2)of the Apt.: In>Parkvue,Dr.- Park ownedthe clinic and 50 percent of thepharmacy and Dr. and,Mrs. Parkowned the building inwhichthe hospital,pharmacy,and clinic rented space.Dr. andMrs. Park received all therentalmoneys.Here'theHospital owns the complex of buildings whichhouses the Clinic and Hospitaland therent payments are credited to theHospital'sfund.Profits,ifany, from these rental moneys are notdistributedbutserverathertodefraynonreiriibursablehospitalexpenditures.In addition to-beingthe landlordsinParkvue,Dr. and Mrs.Park served the hospital corporation as trustees and directors and in othercapacities.Dr. Park wasan officer(vice president) and a member of theexecutive committeeofthe boardof directors.He was also the Hospital'ssalaried medical directorand, contrary to theHospital'sbylaws,was alsoitsacting administrator.Mrs. Park-was assistant administrator,secretaryand treasurer(in whichcapacityshe signed hospital checks),and served onseveral committees.Thus, theParks not only exerted influence on theHospital's overallpolicy andoperationsbut `actually controlled andmangedits day-to-dayaffairs.Here, doctors'and' dentistsassociated withthe'Clinic constituteraminorityof the members and trustees of theHospital corporation and do not manageits day-to-dayaffairs. InParkvue,the omnipresentDr. Park, as a 5,0-percentowner of the pharmacy,benefited from the profit's'of the pharmacy whichdid businesswith "thehospital and the clinic and the patientsof both.Here the pharmacy isowned by theHospital and its profits,as with rental payments from thePursuant to, the provisions of Section 3(b) '`of theNational Labor Relations Act,-as'amended,the Boardhas delegatedits powersin'connectiori with-this ca.°seto a three-member panel.The Board has carefully reviewd the "entire record inthis case-with respect to the issues under ereview, andhereby affirms the RegionalDirectors's Decision.'Accordingly,the case is remanded,to, the'RegionalDirector for Region 13, for the,purpose of holding, anelection pursuant to his,Decision-and-Direction^:ofElection,except that the payroll period for determin-ing eligibility shall be that immediately preceding} thedate of issuance.?DECISION AND DIRECTION OF`'",EL- ECTIONUpon a petition duly filed under_Section 9(c) of theNational, Labor,, Relations _Act,,' ahearing was, heldbefore a, hearing,officer,of tie, National ,,;LaborRelations Board. -The ,hearingofficer's-rulings made atthe hearingare=freefrom prejudicial-error and,arehereby affirmed} ,-<.Pursuantto, the provisions of Section 3(b) of theAct,:the, Board' has-delegateditspowers inconnectionwith this case to theundersigned RegionalDirector:Upon', the entire record in `this ;case the ' RegionalDirector finds:1.The Employeris engaged in. commerce withinthemeaningof the Act and it will effectuate theClinic,',are not distributed but are credited, to -the previously describedhospital fund.,InParkvue,there was also significantt.integration betweenthe,operation of diethospital and those,,of'-the clearly commericalpharmacy.Thus, the pharmacy clerk-was paid out of hospital funds andthe pharmacist,although-paid`a 1-salary, jointly by,the, hospital and thepharmacy;,, acted as purchasing agent, custodian;,ands=dispenser, of drugsand supplies for both the Clinic and the Hospital.2 In, order to assurethat all"eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to Vote; allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB1236;N.L.R.B. v.Wyman-GordonCo.,394 U.S.759. Accordingly,it is hereby directed that a corrected election eligibilitylist,containing the namesand addressesof all the eligible voters, must befiled bythe Employer with the Officer-in=Chargeof Subregion 38 within 7days of the date of this Decision -onReview.-TheOfficer-in-Charge shallmake the fist available;to. aB parties to the election.-No extensions of timeto file this list shall be granted except in extraordinary circumstances.Failure tocomplywith this requirement shall be groundsfor setting asidethe election whenever proper objections are filed.3`Prior to the "hearing,'Petitioner'subpoenaed ,certain material from theClinicand Foundation which was not produced at the hearing.Thereafter,after hearing,on April 6,1970,-the-Foundation,and Clinic filed,Petitions, toRevoke Subpoenas Duces Tecum on the grounds that theanaterial soughtto beproduced(except thatwhich isalready a part ofthe record'in "thiscase)i^irrelevant.Those documents are hereby received in evidencein thisproceeding'.' As to the request' for annual reports,employees'informationguides, financial, statements and issues of"CarleNews;";gomg back 5 yearsfrom December 31, 1969, ,I find that these are irrelevant to the issue of, therelationshipof the Chine and Foundation a't the time theinstant petitionwas filed. With regard to the other material requested, I find thatthey haveeither been produced,although not necessarily in the exact form requested,or do not exist.Accordingly,the subpoenas will be revoked.192 NLRB No. 60 CARLE CLINIC ASSOCIATIONpurposes of the Act to assert jurisdiction herein.42.The labor organization(s) involved claim(s) torepresentcertain employees of the Employer.3.A question affecting commerce exists concern-* Carle Clinic Association(herein called the Employer or Clinic) is anunicorporated association of doctors engaged in the private group practiceof medicine and surgery.It employs approximately 26 registered nurses inthe unit herein found appropriate,regarding which there is no collectivebargaining history.The parties stipulated that the Clinic is engaged incommerce within the meaning of the Act and is subject to the jurisdiction ofthe Board.Carle Foundation(herein galled the Foundation)isa corporationorganized in 1946 under the Illinois Not-For-Profit CorporationAct.,Itsprimary function is, to operate a hospital in Urbana, Illinois, known as theCarle Foundation Hospital.According to a 1968 issue of a Foundation-Clinic employees information guide,the initial structure of, the complex ofbuildings presently constituting the Foundation Hospital was completedabout 1925 and the Hospital closed and reopened on several occasions priorto 1930,when it closed due to the Depression.Under the guidance ofDoctors Rodgers and Davidson,a partnership which preceded the Clinic,the Hospital was reopened about 1932.The Hospital continued to grow, andin 1946 six member physcians of the Clinic incorporated the Foundation asaNot-For-ProftCorporation whose purpose was to operate a non-proprietary hospital and perform other functions normally associated withthe operation of such a hospital.The six Clinic physicians constituted theentire Board of Directors and regular members of the Foundation untilapproximately 1964, when the Foundation articles were amended to permittheDirectors to designate additional regular members.Since 1968, theFoundation has had 30 members who elect an I1-member Board ofTrustees(formerly known as Board of Directors until about 1968), whichgoverns the Foundation and is responsible for the overall operation of theHospital.Six of said Trustees are sufficient to constitute a quorum. TheFoundation bylaws require a majority of members and Trustees to belaymen.In accordance with these bylaws,20 out of 30 members and 6 outof II Trustees are laymen and the rest are doctors or dentists.In addition tobeingmembers and/or Trustees of the Foundation, these doctors anddentists are also associates of the Clinic.The Foundation does not employany physicians or dentists.Of the 71 physicians and dentists on its medicalstaff,56 are also associates of the Clinic and this represents the entirecomplement of full-time physicians and dentists presently associated withthe Clinic.However,a number of the Clinic physicians serving on theFoundation'smedical staff also serve on the medical staffs of otherhospitals in the area.Appointments to the Foundation medical staff aremade by the Board of Trustees on recommendation of the existing medicalstaff.Substantially all Clinic patients needing hospitalization are treated atthe Foundation Hospital. The operation of the Hospital is financed byoperating revenue from patients who use the Hospital,by rent received fromthe Clinic and by private charitable donations.In addition,the Foundationhas received grants from the Federal Government,under the Hill BurtonAct, to finance construction of new buildings.The Foundation has beenexempted from payment of Federal income taxes and Illinoispropertytaxes.The Clinic and Foundation carry out their respective functions in thesame complex of interconnected buildings.Legal title to these buildingsresides in the Foundation and it leases approximately 40,000 square feettherein to the Clinic.Most of the Clinic offices are located in one of thesebuildings,but certain of its offices and/or functions are interspersedthroughout buildings primarily utilized by the Hospital.Thus, the Clinicleases space in the Hospital emergency room facilities for examinationcenters And pediatric offices and holds its monthly amputee clime in theHospital's physical therapy department.It further appears that the Clinc'sadministration offices, computer space,special processX-rayand speechtherapist facilities are located wholly,or in part,outside the main buildingwhere most Clinic offices are located.The Foundation and Clinic sharecertain facilities or services,such as the switchboard, liability insurancepolicy,employee newsletter, medical insurance policy, mail room,securityservices and parking;the expenses of which are pro-rated.The Foundation513ing the representation of certain employees of theEmployer within the meaning of Section 9(c) (1) andSection 2(6) and (7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofmaintains and staffs such facilities as a purchasing department,centralsupply photocopyingservice and printing service whichmay be utilized bythe Clinic,but expenses incurred for materials therefrom are charged to theClinic.On the other hand, the Clinic,operatesand staffs adataprocessing,service and laboratoryserviceswhich the Hospitalmay utilize uponpayment of expensesinvolved. The Foundationalso maintainsthe medicalrecord library,medicallibrary and dietitianservice which can be used bythe Clinic, apparently withoutexpense.The Foundationcontracts with theClinicto provide all laboratoryservicessuchas hematology;chemistry,microbiology,clinicalmiseroscopy,sero-mimunology,pathology, necropsyand autopsy,services,and allergytreatments.The Foundation and Clinemay bill patients for vertain services not performed by themselves and turnthe fee over to the organizaton performing the servicewith a 5.3 percentbilling fee.These organizations maintain an interorganization account toclear and settle balances between themselves.Thus,payments are netted outagainst each otherperiodicallyand a check issued clearing out the balancein the interorganization account Patients atthe Clinicand Hospital have asingle medicalrecord.The nursing staff of theClinic and thenursing staff of the Hospital areseparately hired, supervised,have differentscales of pay,do not temporarilyor permanently interchange,have different fringe benefits, have differentperiods of review for merit increases, have differeent pay periods,and havedifferent retirement programs.The Foundationand Clinichaveseparatemanagers who are responsiblefor the day-to-day operations of theirrespective organizations.Contrary to the Foundation and Clinic, Petitionercontends that theregisteredprofessionalnurses(approximately 150) employed by theFoundation at the Hospital it operatesshould be includedin the unit foundappropriateon the groundsthat the Clinic effectivelycontrols theoperationsof the Foundation and, accordingly, is a joint employer of theseemployees.It further contends that, becauseof the Clinic's controlovertheFoundation,the net earnings of theFoundationinure to the benefit ofassociatesof the Clinic and, therefore,thereis no statutory bar tothe Boardasserting jurisdictionoverthe Foundation under Section2(2) of the Act.On the basis of the record evidenceset forth ibove, I conclude that theClinic and Foundation do not constitutejoint employersof the nursesemployed atthe Hospital,nor do they constitutea single employer withinthe meaning ofthe Act.In thisreagrd, I notthat associates of theClinic donot constitute a majority of the members or Trustees of the Foundation;that each organization has a separate administrator in charge of the day-to-day operationsof their respectiveorganizations;and thatthereisasignificiantdifference in the wages,hours,termsand conditions ofemployment between the nurses employedby their respectiveorganizations,indicating a lack of commonlabor policy. Thereis evidence of sharedfacilities or services butthereis alsorecordevidence showing that these arepaid for bytheir respective organizations,except in suchrelativelyinsignificant services as medicalrecords libraryand medical library. Whileit is true,as Petitioner suggests, thatthese oral arrangements for purchasesof facilities or servicescould be used to siphonoff earnings from theFoundationto the Clinic, the record evidence of such paymentsbetween theorganizationsdo notshowthat thishas, in fact,occurred. This, it is notedthe payments between thetwo organizations, in this regard,involvesubstantial amounts ofmoney and, therefore,appear to be arms lengthdealings. Furthermore,I am unableto find,on the basis of evidence in therecord,that net earningsof the Hospitalinure to the benefitof the Clinic orany particular associate thereof since the medical staff of the Hospital is notemployed bythe Hospital and, as notedabove, theirvarious mterorganiza-tion transactions appeartobe bonafide vendor-vendee relationships.Accordingly, I find that the Foundationfallswithin the statutoryexemptionof enterprisesover which the Board may notassertjurisidction and thepetitionwillbe dismissedinsofar as it seeks tocover theregisteredprofessional nursesemployed by the Foundation.Sierra HospitalFounda-tion,181 NLRB No. 143. 513ADECISIONSOF NATIONALLABOR RELATIONS BOARDcollective;bargainingwithin themeaning of Section9(b) of the Act: 5All full-time and regular part-time registeredprofessional nurses employedby Carle Clinicb The Clinic, contends that Petitioner is not a labor organization entitledto use the-Board's processes because it admits supervisors to membershipand these supervisors hold policy-malting positions within the organization.The record indicates that employees particpate meaningfully in thePetitioner;that the Petitioner exists in whole or in part for the purpose ofdealing with employers concerning wages, hours and terms and conditionsof employment;and that it has,in fact,negotiated collective bargainingagreements with employers.Accordingly,itmeets the literal requirements ofSection 2(5) of the Act. While Petitioner does have supervisors'as membersand some of these supervisors serve on the-Board of Directors,the recordindicates that,, none of the Clinic'ssupervisors'(as opposed to theFoundation's supervisors),are presently serving on the Board of Directors.Association at its Urbana,Illinois, clinic,, butexcluding the head nurse,6watchmen,guards,supervisors as defined in they Act, and all otheremployees?In view of the foregoing and the entire record,I find that Petitioner is alabor organization within the meaning,of the Actand isqualified -torepresent the employeesof the Employer''herein,."International 'PaperCompany,, 172NLRB No.100.-`6 The.record,shows that the head, nurse arranges the schedules of fivenurses working in the pediatricoffice,schedulestheir workhours, schedules'vacation periods and can make effective recommendations with respect to'disciplinary actions or merit increases. 'Accordingly,'I find that she is asupervisor within the meaning ofthe Act.-,9 Since the unit found appropriate herein is other than that petitionedfor, the Petitioner will be given5 days' to inform the-Regiona1'Director inwriting whether or not it wishes to appear on'the ballot.